Citation Nr: 0844312	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Records of VA treatment from January 2005 to August 2005 for 
PTSD were associated with the claims files in September 2005.  
These are the only records of VA treatment for PTSD that have 
been associated with the claims files.

In a statement submitted with the veteran's VA Form 9, 
received in August 2006, the veteran requested that the 
records of treatment at the Brockton VA Medical Center (VAMC) 
be obtained by the RO.  He indicated that he was receiving 
extensive counseling at the Brockton outreach center.  In a 
letter dated in November 2005, a VA counseling readjustment 
therapist wrote that the veteran had been in treatment at the 
Brockton Vet Center from August 20, 2004, forward.  In a 
letter dated in October 2007, the veteran wrote that he was 
presently seeing a counseling therapist and a VA psychiatrist 
at the Brockton VAMC for treatment of his PTSD.  In a 
statement received in April 2008, the veteran requested a 
Board hearing (which was held before the undersigned in 
October 2008), and re-submitted a copy of the statement 
originally received in August 2006 in which he requested that 
that the VA records of treatment for PTSD at the Brockton 
VAMC be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Vet Center records 
are generally considered to be under VA control.  See, e.g., 
Dunn v. West, 11 Vet. App. 462, 466-467 (1998).  The Board 
finds that a remand of this case is warranted, so that the RO 
can ensure that the identified VA and Vet Center treatment 
records are obtained and associated with the claims files.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 
3.159(b-c) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD from August 
2004 forward.  After any required releases 
for medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought must include records of 
counseling and psychiatric treatment for 
PTSD at the Brockton VAMC from September 
2005 forward (see statements from veteran 
received in August 2006 and October 2007), 
and any records of treatment at the 
Brockton Vet Center from August 2004 
forward (see letter from Brockton Vet 
Center dated in November 2005). 

2.  Review the claims files and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.

3.  Readjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




